94 F.3d 653
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Donald HUDSON, Defendant-Appellant.
No. 95-56873.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 22, 1996.

Before:  BROWNING, SCHROEDER and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Donald Warren Hudson, a federal prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion challenging his conviction for being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1).  We affirm.


3
Relying on  United States v. Lopez, 115 S.Ct. 1624 (1995), Hudson contends that 18 U.S.C. § 922(g)(1) is unconstitutional on its face because it exceeds the authority of Congress to regulate interstate commerce.  This contention is foreclosed by  United States v. Hanna, 55 F.3d 1456, 1461-62 (9th Cir.1995).  Accordingly, we affirm the district court's denial of Hudson's section 2255 motion.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Hudson's motion for appointment of counsel is denied.  His motion to proceed in forma pauperis is denied as unnecessary.  Because we affirm the district court's denial of Hudson's motion under the former version of 28 U.S.C. § 2255, we do not consider whether the Antiterrorism and Effective Death Penalty Act of 1996 applies to this appeal